Name: Council Regulation (EEC) No 1198/82 of 18 May 1982 amending Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/28 Official Journal of the European Communities 20 . 5 . 82 COUNCIL REGULATION (EEC) No 1198/82 of 18 May 1982 amending Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1357/80 is hereby amended as follows : 1 . Paragraph 1 shall be replaced by the following : ' 1 . The amount of the premium shall be fixed at 15 ECU for each suckler cow held by the producer on the day on which application is lodged. It shall be paid in one single payment. The amount of the premium shall be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund.' 2. In paragraph 2 the amount of *20 ECU' shall be replaced by '25 ECU'. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 1357/80 (3), as amended by Regulation (EEC) No 1417/81 (4), provides for the granting of a premium for maintaining suckler cows ; whereas it is necessary to fix the amount of that premium for the 1982/83 marketing year at a level permitting producers in quality beef to be able to maintain their incomes at a satisfactory level ; Whereas such a premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (% as last amended by Regulation (EEC) No 3509/80 (% Article 2 The Annex to Regulation (EEC) No 1357/80 shall be replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No C 104, 26 . 4 . 1982, p. 25 . I1) OJ No C 114, 6 . 5. 1982, p . 1 . (}) OJ No L 140, 5 . 6 . 1980 , p . 1 . O OJ No L 142, 18 . 5 . 1981 , p . 4 . 0 OJ No L 94, 28 . 4 . 1970, p . 13 . ( «) OJ No L 367, 31 . 12 . 1980 , p . 87 . 20 . 5 . 82 Official Journal of the European Communities No L 140/29 ANNEX List of beef cattle breeds referred to in Article 5 (4), second paragraph  Angler Rotvieh (Angeln)  RÃ ¸d dansk mÃ ¦lkerace (RDM)  Ayreshire  Armoricaine  Bretonne Pie-noire  Fries-Hollands (F.H.), FranÃ §aise frisonne pie noire (F.F.P.N.) Friesian-Holstein, Holstein, Black and White Friesian, Red and White Friesian, Frisone Italiana, Zwartbonten van Belgie/Pie noire de Belgique, Sortbroget dansk mÃ ¦lkerace (SDM), Deutsche Schwarzbunte  Groninger Blaarkop  Guernsey  Jersey  Kerry  Malkekorthorn  MontbÃ ©liarde  Reggiana  Tarentaise  Tarina  Valdostana Nera